MEMORANDUM OPINION


No. 04-08-00057-CV

IN RE ADT SECURITY SERVICES, S.A. DE C.V.

Original Mandamus Proceeding (1)

PER CURIAM
 
Sitting:	Alma L. López, Chief Justice
		Karen Angelini, Justice
		Sandee Bryan Marion, Justice

Delivered and Filed:	February 6, 2008 

PETITION FOR WRIT OF MANDAMUS DENIED
	The court has considered relator's petition for a writ of mandamus and is of the opinion that
relief should be denied. See Tex. R. App. P. 52.8(a). Accordingly, relator's petition for a writ of
mandamus is denied. 
								PER CURIAM

1. This proceeding arises out of Cause No. 2006-CVQ-001051-D2, styled ADT Security Services, S.A. de CV.
v. Alert 24 Security, LLC, et al., pending in the 111th Judicial District Court, Webb County, Texas, the Honorable Raul
Vasquez, 111th Judicial District Court, Webb County, Texas presiding.